Citation Nr: 1231794	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  03-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for a right shoulder disability, rated as 10 percent prior to July 17, 2009, temporarily rated 100 percent from July 17, 2009, to November 30, 2009, and rated 30 percent as of December 1, 2009.  

2.  Entitlement to service connection for right foot pes planus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a pituitary gland adenoma.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 1987.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in July 2002, November 2011, February 2010, and February 2012.

In the July 2002 rating decision, the RO denied the Veteran's claim for a disability rating in excess of 20 percent for his service-connected right shoulder disability.  The Board issued a decision in April 2004 which also denied the Veteran's increased rating claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a July 2006 Joint Motion, the Court was asked to vacate the Board's decision and remand the case for further development and readjudication.  The Court granted the Joint Motion in an Order issued later in July 2006, and returned the case to the Board.

In April 2007, January 2009, and August 2010, in order to comply with the Court's Order, the Board remanded this case.  

In the February 2010 rating decision, the RO awarded the Veteran a temporary 100 percent convalescent rating pursuant to 38 C.F.R. § 4.30, from July 17, 2009, to November 30, 2009, and in the subsequent February 2012 rating decision, the RO increased the Veteran's disability rating to 30 percent, effective December 1, 2009.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, in the November 2011 rating decision, the RO denied service connection for right foot pes planus, hypertension, and a pituitary gland adenoma.  In an August 2012 Written Brief Presentation addressing primarily the Veteran's increased rating claim on appeal, the Veteran's representative expressed disagreement with the denial of those service connection claims.  Therefore, the Board finds that a timely notice of disagreement was filed concerning the denial of those claims, and the claims must also be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

REMAND

The Veteran filed the claim on appeal for an increased rating for a right shoulder disability in March 2001.  Since that time, considerable development has ensued in order to appropriately determine the severity of his disability, including following a July 2009 surgical repair of the service-connected shoulder.  Unfortunately still further evidentiary development is required before the Board can adequately adjudicate that claim.  

In a August 2010 remand, the Board was specifically concerned with determining what benefit was gained by the Veteran's July 2009 surgery to repair a tear in the rotator cuff of his right shoulder.  The Board, therefore, remanded the claim for a VA examination to reassess the post-operative severity of the Veteran's right shoulder.  In the remand directives, the Board specifically requested that the VA examiner identify whether the Veteran had additional functional impairment, including additional limitation of motion above and beyond that shown in examination in the shoulder as a consequence of pain, painful motion, weakness, premature/excess fatigability, or related factors such as during prolonged, repetitive use of the shoulder, or when his symptoms were most problematic.  The examiner was asked to quantify, if possible, the amount of additional impairment by identifying any additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board additionally noted that it was imperative that the examiner reviewed the Veteran's claims file for the pertinent medical and other history.  

The Veteran was provided a VA examination of his right shoulder in November 2010.  During the examination, the examiner, a VA physician, noted that the symptoms associated with the Veteran's right shoulder disability included deformity, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, and numbness, and that those symptoms affected his range of motion.  The examiner additionally noted that the Veteran experienced severe flare ups of joint disease, lasting for hours at a time, on a weekly basis.  The examiner further noted that bone loss was present in that the Veteran's proximal right clavicle was resected and shaved down to the AC joint.  The examiner then conducted range of motion testing both prior to and following repetitive motion.  Some loss of range of motion was detected following repetitive motion.  

While the examiner indicated that the Veteran experienced symptoms such as weakness, incoordination, pain, and flare ups, and that those symptoms affected the motion of his shoulder joint, and while the examiner recorded the Veteran's range of motion following repetitive motion, the examiner did not further comment on whether there was additional functional impairment, including additional limitation of motion in the shoulder as a consequence of pain, painful motion, weakness, fatigability, incoordination, or when his symptoms were most problematic (i.e. flare ups).  Accordingly, that VA examination report is incomplete for rating the Veteran's right shoulder disability.  38 C.F.R. § 4.2 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Moreover, the Board observes that during the November 2010 VA examination, the examiner did review the Veteran's claims file.  The claims file was later provided to a VA physician's assistant (PA), who provided a June 2011 addendum to the November 2010 VA examination report.  That addendum, however, largely provided only historical data pertaining to the Veteran's disability and does not provide any further opinion regarding any additional limitation of function due to aggravating factors in the Veteran's service-connected right shoulder.  Incidentally, the addendum noted that the Veteran reported that his right shoulder disability was becoming progressively worse, and that a more recent, January 2011, MRI revealed a partial tear of the supraspinatus tendon.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus a failure to substantially comply with the Board's remand directives, by ensuring that the VA examiner appropriately addressed the questions posed, constitutes a violation of the Veteran's due process rights.  Dyment v. West, 13 Vet. App 141 (1999).

Additionally, multiple pieces of evidence that were received into the record following the November 2010 VA examination, including statements from the Veteran and his representative, indicate that his service-connected right shoulder disability has likely increased in severity.  A February 2011 VA progress note indicated that the Veteran's recent MRI, presumably from January 2011 as referenced in the June 2011 VA examination addendum, showed focal partial tear of the supraspinatus tendon.  That note additionally indicated that the Veteran potentially needed to be seen by an orthopedist for the tear, as another surgical procedure could be necessary.  Later, in a May 2012 statement, the Veteran indicated that his July 2009 right shoulder surgery did not turn out the way he hoped it would.  He indicated that he could not elevate his arm over his shoulder and that he experienced constant pain.  He additionally indicated that he experienced intense pain when trying to work, or when lifting anything weighing 25 pounds or more.  Finally, in the August 2010 Written Brief Presentation, the Veteran's representative contended that the Veteran frequently experienced ankylosis in the right shoulder.  The November 2010 examination report specifically noted that no ankylosis was present.  

Accordingly, after a review of the record, the Board finds that the November 2010 examination report likely does not indicate the current severity of the Veteran's service-connected right shoulder disability.  Thus a new VA examination is necessary to assess the current nature, extent, and severity of his service-connected right shoulder disability.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

As this issue is being remanded, any outstanding relevant VA and private treatment records should be obtained.  A review of the record indicates that existing medical records have not yet been associated with the claims file.  Notably, a May 2011 progress note indicated that the Veteran had undergone additional treatment from Carolina Sports Medicine and Orthopedic Specialists in April 2011.  The existence of additional records is also suggested by the February 2011 progress note which indicated a potential need for surgery to repair the Veteran's torn supraspinatus tendon, and a need for follow up with the Veteran's orthopedic surgeon.  However, as VA treatment records dated since June 2011 and private treatment records dated since August 2010 have not been associated with the claims file, additional relevant records should be obtained on remand.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011). 

With respect to the Veteran's claims for service connection for right foot pes planus, hypertension, and a pituitary gland adenoma, the Board has found that the August 2012 Written Brief Presentation from the Veteran's representative constituted a timely notice of disagreement with the RO's November 2011 denial of those issues.  38 C.F.R. § 20.201 (2011); Gallegos v. Gober, 14 Vet. App. 50 (2000).  Finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review.  Ortiz v. Shinseki, 23 Vet. App. 353 (2010).

Where a timely notice of disagreement has been filed concerning a claim, but the Veteran has not been provided a statement of the case concerning the, the appropriate disposition is to remand the claim, rather than merely refer it.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following:

1.  Obtain all available VA treatment records dated since June 2011, pertaining to the Veteran's service-connected shoulder disability, including any concerning the evaluation and treatment of the Veteran's supraspinatus tendon tear.  All records obtained should be placed in the claims file.  The Veteran should be notified if the attempts to obtain the records prove unsuccessful.  38 C.F.R. § 3.159(e)(1) (2011).

2.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent obtain any relevant private treatment records from Carolina Sports Medicine & Orthopedic Specialists, in Wilmington, North Carolina, including treatment records dated in April 2011, and any available records from any other identified private healthcare providers that have treated his service-connected right shoulder disability.  The Veteran should be notified if the attempts to obtain the records prove unsuccessful.  38 C.F.R. § 3.159(e) (2011).

3.  Schedule a VA examination to assess the severity of the Veteran's service-connected right shoulder disability.  The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner must review the claim file and must note that review in the report.  The examiner should provide the following:

(a)  All impairments of the Veteran's right shoulder should be noted.  

(b)  Conduct range of motion testing of the right shoulder.  

(c)  Note whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is any additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).

(d)  Describe whether pain significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly.

(e)  State whether the Veteran has favorable or unfavorable ankylosis of the right shoulder.

4.  Send the Veteran a statement of the case concerning his claims of entitlement to service connection for right foot pes planus, hypertension, and a pituitary gland adenoma.  Advise him that he still needs to submit a timely substantive appeal (a VA Form 9 or equivalent statement) in response to perfect an appeal on those claims to the Board.

5.  Then readjudicate the claim for increased rating for a right shoulder disability.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


